UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6457


STEVEN MARTINEZ,

                     Petitioner - Appellant,

              v.

BRYAN M. ANTONELLI, Warden USP Hazelton; WILLIAM P. BARR, U.S.
Attorney General,

                     Respondents - Appellees.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00059-GMG)


Submitted: June 18, 2020                                          Decided: June 23, 2020


Before FLOYD, THACKER, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Martinez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Martinez, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Martinez’s 28 U.S.C. § 2241

(2018) petition in which he sought to challenge his convictions and sentence by way of the

savings clause in 28 U.S.C. § 2255 (2018). Pursuant to § 2255(e), a prisoner may challenge

his convictions and sentence in a traditional writ of habeas corpus under § 2241 if a § 2255

motion would be inadequate or ineffective to test the legality of his detention. Here, the

district court correctly determined that Martinez may not challenge the validity of his

convictions and sentence through a § 2241 petition, as the conduct for which he was

convicted remains criminal, In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), and he failed

to identify a retroactive change in the substantive law affecting his sentence, United States

v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). Accordingly, we affirm for the reasons

stated by the district court. Martinez v. Antonelli, No. 3:19-cv-00059-GMG (N.D.W. Va.

Mar. 11, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2